Plaintiff sues to recover the proceeds of three life insurance policies issued upon the life of her husband. The appellant — deceased’s mother — was named as beneficiary in each policy. The policies provided that the insured might change the named beneficiary. Plaintiff claimed the policies were given and assigned to her by the insured, and a verdict was rendered in her favor. Order and judgment entered thereon affirmed, with costs. The error, if any, in the rulings of the trial court may be disregarded as harmless. (Civ. Prac. Act, § 106.) Lazansky, P. J., Carswell, Johnston and Adel, JJ., concur; Close, J., dissents and votes to reverse the order and judgment and to grant a new trial, with the following memorandum: Under the facts in this case, wherein the veracity of the plaintiff was the determining factor, it was reversible error to exclude the complaint and reply in the action brought by the plaintiff against the Travelers Insurance Company, especially when the answer of the insurance company was admitted over appellant’s objection.